EAGEN, Judge,
dissenting:
I agree that section 5 of the Act of November 26, 1978, P.L. 1316, No. 319,18 Pa.C.S.A. § 1381 notations (Supp.1980-81), was inapplicable to the instant case. But I do not agree that the record indicates the court did not impermissibly consider the section simply because it was familiar with Act 319.
In my view, this record indicates the court did consider section 5 after the assistant district attorney brought it to the court’s attention. Moreover, defense counsel’s failure to object constitutes a failure to raise a meritorious issue for which no reasonable basis could exist. Hence, I would vacate the sentence and remand for resentencing. See Commonwealth v. Bethea, 474 Pa. 571, 379 A.2d 102 (1977). Cf. Commonwealth v. Hubbard, 472 Pa. 259, 372 A.2d 687 (1977).
The request that we vacate the plea because appellant was not advised that Act 319 would be applied at sentencing need not be granted because on remand for resentencing Act 319 would not be applied.